DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Applicant's election with traverse of Group I, which encompasses pending Claims 1-17 in the reply filed on 1/19/2021 is acknowledged.  The traversal is on the ground(s) that because examination of Groups I and II would not be onerous and that searching the two main groups would not present a serious burden.  This is not found persuasive because claims 1-17 are  drawn to a method and system of facilitating a payment transaction with a payment card of a customer including verification of a fingerprint of customer, classified in G06Q 20/40145, and claims 18-20 are drawn to a payment card, classified in G06Q 20/341. The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h). In the instant case the process as claimed can be practiced with another materially different product such as a merchant device and a customer device of the customer.
Restriction for examination purposes as indicated is proper because all the inventions listed in the requirement are independent or distinct  and there would be a 
• the inventions have acquired a separate status in the art in view of their different classification
•    the inventions have acquired a separate status in the art due to their recognized divergent subject matter
•    the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 1 and 10 recite “a fingerprint tap input indicative of a customer transaction amount associated with the purchase.”  It is unclear how a fingerprint tap input is indicative of a customer transaction amount associated with the purchase.  There 
	Claims 3, 12 recite the limitation “linking the registered fingerprints and the national identity number with stored fingerprints and a stored national identity number, respectively, present in a central biometric server. “ The claim limitation is  incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  storing the national identity number and fingerprints in a central biometric server.
 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


4.	Claims 1-17 are rejected under 35 U.S.C. 101 because the claimed invention recites an abstract idea without significantly more. Using the language in claim(s) 10 to illustrate, the limitations of : receive a payment transaction request…; the payment transaction request including: a merchant transaction amount associated with a purchase; and a fingerprint tap input provided by the customer, the fingerprint tap input indicative of a customer transaction amount associated with the purchase; facilitate verification of a fingerprint obtained from the fingerprint tap input of the customer based on a comparison of the obtained fingerprint with a stored fingerprint of the customer; upon successful verification, determine whether the merchant transaction amount conforms to the customer transaction amount obtained from the fingerprint tap input; and facilitate the payment transaction associated with the payment transaction request when the merchant transaction amount conforms to the customer transaction amount, as drafted, is a process that, under its broadest reasonable interpretation, covers certain methods of organizing human activity, in particular, commercial or legal interaction,  but for the recitation of generic computer components.  The claims as a whole recite a method of organizing human activity.  The claimed invention allows for facilitating payment transactions with payment cards while verifying a payment amount by fingerprints of the customer which is a commercial interaction. The mere nominal recitation of a generic server system comprising a memory comprising stored instruction and at least one processor in communication with the memory, the at least one processer configured to execute the stored instructions to cause the server system to perform the claimed limitations, and a merchant terminal  initiating a purchase transaction request, and a fingerprint module capable of sensing fingerprints do not take the claim out of the methods of organizing human activity grouping. Thus, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claims only recite the additional elements—  generic server system comprising a memory comprising stored instruction and at least one processor in communication with the memory, the at least one processer configured to execute the stored instructions to cause the server system to perform the claimed limitations, a merchant terminal  initiating a purchase transaction request, and a fingerprint module.  The processor and i.e., as a generic processor configured to execute stored instructions to perform a generic computer functions of receiving a payment transaction request initiated at a merchant terminal including a merchant transaction amount associated with a purchase entered at the merchant terminal, and a fingerprint tap input provided by the customer on a fingerprint input module capable of sensing fingerprints of the customer; facilitating verification of a fingerprint, and upon successful verification, determining whether merchant transaction amount conforms to the customer transaction amount obtained from the fingerprint tap input; and facilitating payment transaction associated with the payment transaction request) such that they amount to no more than mere instructions to apply the exception using generic computer components (see MPEP 2106.05(f)).   Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claims are directed to an abstract idea. 

The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a generic processor configured to execute stored instructions to perform a generic computer functions, amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using  generic computer components cannot provide an inventive concept.  The claims are not patent eligible.

The dependent claims have been given the full two part analysis including analyzing the additional limitations both individually and in combination.  The Dependent claim(s) when analyzed both individually and in combination are also held to be patent ineligible under 35 U.S.C. 101 because for the same reasoning as above and the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea.  The additional limitations of the dependent claim(s) when considered individually and as an ordered combination do not amount to significantly more than the abstract idea.
Viewing the claim limitations as an ordered combination does not add anything further than looking at the claim limitations individually.  When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea. Accordingly, claim(s) 1-17 is/are ineligible.

	
Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


6.	Claims 1, 7-10, 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dorogusker (US 9,519,901) in view of Sezan et al. (US 2014/0359757).

	Re-claim 1: Dorogusker discloses:
receiving, by a server system associated with a payment network, a payment transaction request initiated at a merchant terminal (POS terminal generates payment transaction request and sent to payment network for authorization-see Col. 2, L 25-30) , the payment transaction request including: 
 a merchant transaction amount associated with a purchase entered at the merchant terminal (amount of transaction associated with purchase –Col. 2 L 20-38) ; 
 and a fingerprint tap input provided by the customer on a fingerprint input module capable of sensing fingerprints of the customer (Col. 3 L 10-27), 
Dorogusker fail to disclose the fingerprint tap input indicative of a customer transaction amount associated with the purchase. Sezan however, teach obtaining fingerprint data or finger tap characteristics from a user wherein the system prompts the user to tap an image on a display device in order to make an electronic  payment [0076];  fingerprint data such as finger tap characteristic will be required in order to determine whether to authorize a commercial transaction [0126]; all transactions will require at least obtaining partial fingerprint data…if the transaction amount is above a threshold, partial fingerprint data, finger tap characteristic data …will be evaluated [0127]; sequence of taps-[0022].
	 
Dororgusker discloses facilitating verification of a fingerprint obtained from the fingerprint tap input of the customer by comparing the obtained fingerprint with a stored fingerprint of the customer (Col. 3 L10-26; authorizing payment at a merchant through verification of obtained fingerprint to stored fingerprint-Col. 4 L23 to Col. 5); 
Although Dorogusker disclose upon successful verification of a fingerprint  prior to completing a purchase transaction-Col. 4 L23 to Col. 5, Dorogusker fail to specifically disclose that upon successful verification, determining whether the merchant transaction amount conforms to the customer transaction amount obtained from the fingerprint tap input; and facilitating the payment transaction associated with the payment transaction request when the merchant transaction amount conforms to the customer transaction amount.  Sezan however, teach obtaining fingerprint data or finger tap characteristics from a user wherein the system prompts the user to tap and image on a display device in order to make an electronic  payment [0076];  fingerprint data such as finger tap characteristic will be required in order to determine whether to authorize a commercial transaction [0126]; all transactions will require at least obtaining partial fingerprint data…if the transaction amount is above a threshold, partial fingerprint data, finger tap characteristic data …will be evaluated [0127]. 


Re-claim 7. Sezan, not Dorogusker, disclose wherein determining whether the merchant transaction amount conforms to the customer transaction amount further comprises determining if the merchant transaction amount is less than or equal to the customer transaction 3Preliminary Amendment amount, wherein the customer transaction amount represents a pre-defined maximum debit limit to be debited from an issuer account of the customer for a current transaction (determining if transaction amount is with a certain threshold -[0127]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Dorogusker to include determining if a transaction amount is within a threshold as taught by Sezan in order to analyze additional fingerprint tap characteristic data when transaction is not within a threshold to verify customer identity. (Sezan [0127]).
 Re-claim 8. Dorogusker discloses wherein facilitating the payment transaction further comprises sending the payment transaction request to an issuer server for approval of the payment transaction.  (sending payment request to issuer to approve the transaction -Col. 12 L14-20).
Re-claim 9. Dorogusker discloses wherein the fingerprint input module is provisioned on at least one of: a payment card; a merchant device; and a customer device of the customer.-Col. 3 L 47-50; Col.4 L22-24; Col. 11 L9-18.
Claim 10 has similar limitations found in claim 1 above, and therefore is rejected by the same art and rationale. Furthermore, Dorogusker discloses a memory comprising stored instructions and at least one processor in communication with the memory , the at least one processor, configured to execute the stored instructions-see at least Cols. 34-38.
Claims 16-17 have similar limitations found in claims 7-8 above, and therefore are rejected by the same art and rationale.

	7.	Claims 2-6, 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dorogusker in view of Sezan in further view of Gangi  (US 7828208).
	

Re-claim 2. Dorogusker discloses facilitating registration of fingerprints (Col. 5 L5-16).  Dorogusker fails to disclose registration of a national identity number of the customer and a PIN of the payment card in addition to fingerprints of the customer through an application associated with the server system.  Gangi  however, discloses data profiles provides one or more of: a personal name, a personal ID to be associated with a set of personal data, a personal pictorial image, personal fingerprint data, personal checking account data, personal driver's license data, personal biometric data, a personal social security number, a personal ID password, a personal data password, a pin number, credit card data, debit card data, prepaid card data, frequent, etc. -see Col. 15 L 21-37; Col. 31 L9-22. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Dorogusker to include registration of a fingerprint, national identity number, and PIN of a payment card of a customer as taught by Gangi in order to store data identifying a customer in one customer profile in a database.
Re-claim 3. Gangi discloses wherein facilitating registration further comprises: storing the registered fingerprints, the national identity number and the PIN in a database associated with the server system-see Col. 15 L 21-37; Col. 31 L9-22; and linking the registered fingerprints and the national identity number with stored fingerprints and a stored national identity number, respectively, present in a central biometric server. (POS communicating with server to retrieve customized identification data -Col. 14 L 43-65, cross-linking user data with server-Col. 16 L 27-67; Col. 17 L55-Col. 18). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Dorogusker to include registering user profile data such as fingerprints, social security or driver’s license number, and PIN as taught by Gangi in order to cross-link data allowing access to the personal data in accordance with the data profile using different credentials provided by different ID providers and thereby verifying customer identity.
	
Re-claim 4. Dorogusker fails to disclose wherein facilitating registration of fingerprints further comprises: facilitating assigning user defined fingerprint tap patterns to digits and numbers; and storing the user defined fingerprint tap patterns in the server system.  Sezan however, teach finger tap sensing system and determining finger tap characteristic data and whether a function is invoked based on sequence of taps.-see [0022]; function may include authorizing a transaction-see [0015]-[0017].  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Dorogusker to include finger tap sensing system and determining finger tap characteristic data and whether a function is invoked based on sequence of taps as taught by Sezan in order to authorize a transaction based on sequence of taps.

	Re-claim 5. Dorogusker discloses wherein facilitating verification of the obtained fingerprint further comprises: identifying the fingerprint obtained from the fingerprint tap input as a registered fingerprint  (Col. 3 L10-26; authorizing payment at a merchant through verification of obtained fingerprint to stored fingerprint-Col. 4 L23 to Col. 5);
Dorogusker fails to disclose:
 extracting an associated national identity number from a database associated with the server system upon identification of the obtained fingerprint; and facilitating comparison of the fingerprint obtained from the fingerprint tap input and the associated national identity number with the stored fingerprint and stored associated national identity number, respectively.  Gangi however, teaches data profiles provides one or more of: a personal name, a personal ID to be associated with a set of personal data, a personal pictorial image, personal fingerprint data, personal checking account data, personal driver's license data, personal biometric data, a personal social security number, a personal ID password, a personal data password, a pin number, credit card data, debit card data, prepaid card data, frequent, etc. -see Col. 15 L 21-37; Col. 31 L9-22 and the POS communicating with server to retrieve customized identification data -Col. 14 L 43-65, cross-linking user data with server-Col. 16 L 27-67; Col. 17 L55-Col. 18). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Dorogusker to include registering user profile data such as fingerprints, social security or driver’s license number, and PIN as taught by Gangi in order to cross-link data allowing access to the personal data in accordance with the data profile using different credentials provided by different ID providers and thereby verifying customer identity.
Re-claim 6. Gangi, not Dorogusker, discloses wherein facilitating comparison further comprises: sending the fingerprint obtained from the fingerprint tap input and the associated national identity number to a central biometric server for comparison; and receiving verification information of the fingerprint obtained from the fingerprint tap input and the associated national identity number from the central biometric server.  (POS communicating with server to retrieve customized identification data -Col. 14 L 43-65, cross-linking user data with server-Col. 16 L 27-67; Col. 17 L55-Col. 18). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Dorogusker to include registering user profile data such as fingerprints, social security or driver’s license number, and PIN as taught by Gangi in order to cross-link data allowing access to the personal data in accordance with the data profile using different credentials provided by different ID providers and thereby verifying customer identity.
	
Claims 11-15 have similar limitations found in claims 2-6 above, and therefore are rejected by the same art and rationale.
Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
(US 8,618,911)- Adams et al.-cited for simplified biometric character sequence entry.
(US 2007/0284432) Abouyounes – cited for using fingerprints at the time and location of purchase to instantly pay for purchases.
(US 9,646,307) Candelore et al.-cited for receiving fingerprints through touch screen of consumer electronic device for approving or denying transactions performed with a debit or credit card.
(US 2003/0149661) Mitchell et al.-cited for customer paying for a transaction using a fingerprint.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELDA MILEF whose telephone number is (571)272-8124.  The examiner can normally be reached on Monday-Thursday 6:30am-3:30pm; Friday 7am-12pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ELDA G MILEF/Primary Examiner, Art Unit 3694